Citation Nr: 0812825	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
fracture of the second metatarsal of the left foot.  

2. Entitlement to service connection for left total knee 
replacement, to include as secondary to the veteran's 
service-connected fracture of the second metatarsal left 
foot.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1956 to October 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

In March 2007, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. A fracture of the second metatarsal of the left foot has 
been manifested by pain and tenderness, but a moderately 
severe foot disability is not shown.

2. The left knee degenerative arthritis, resulting in a total 
knee replacement, was not affirmatively shown to have been 
present during service; degenerative arthritis of the left 
knee was not manifest to a compensable degree within one year 
of separation from service; the current left knee disability, 
a total knee replacement, first diagnosed after service 
beyond the one-year period for degenerative arthritis as a 
chronic disease, is unrelated to disease, injury, or event of 
service origin; and the current left knee disability, total 
knee replacement, is not caused or made worse by the service-
connected fracture of the second metatarsal of the left foot.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for 
fracture of the second metatarsal of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2007).  

2. The left knee disability, degenerative arthritis, 
resulting in a total knee replacement, was not incurred in or 
aggravated by service; service connection for degenerative 
arthritis may not be presumed based on the one-year 
presumption for a chronic disease; and the current left knee 
disability, total knee replacement, is not proximately due to 
or the result of service-connected fracture of the second 
metatarsal of the left foot.  38 U.S.C.A. §§ 1131, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



In a claim for increase, the VCAA notice must include notice 
of the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2004 and in April 2007.  The 
notice included the type of evidence needed to substantiate 
the claim for increase, namely, evidence that the symptoms 
had increased.  The veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran also was notified of the evidence 
necessary to substantiate secondary service connection, that 
is evidence of a relationship between the claimed condition 
and the service-connected condition.  The Board notes that 
the operative language in the April 2007 letter contained a 
typographical error and was not artfully stated, however 
reading the letters of February 2004 and April 2007 together, 
it is clear that evidence was necessary to show that the 
veteran's service-connected left foot aggravated his non-
service connected left knee.  



The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims.  The notice of April 2007 
included the provisions for rating the disabilities and for 
the effective date of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006)(notice of the elements of the claim); 
and of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on 
employment and daily life).  The Diagnostic Code under which 
the claimant is rated contains criteria that would be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

To the extent that the VCAA notice regarding disability 
ratings and effective dates came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in November 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, VA records and afforded the veteran VA examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records contain no complaint, finding, 
history, treatment, or diagnosis of a left knee abnormality.  

On VA examination in December 2000, the veteran had a 
diagnosis of arthritis of the left knee.  

On private evaluation in November 2003, the veteran had pain 
in the left knee with range of motion.  The diagnosis was 
arthritis of the left knee.  

Private records show that in December 2003 the veteran 
underwent a left total knee replacement.  The post-operative 
diagnosis was degenerative arthritis of the left knee.  



On VA examination in June 2004, the veteran complained of 
pain in his foot, including attacks several times per year of 
sudden pain, swelling, heat and often redness.  Between 
episodes, the veteran did not have restriction of motion of 
the foot, and denied any element of chronic pain, weakness, 
fatigability, lack of endurance and incoordination.  

On examination, there were no deformities of the left foot.  
There were 12 degrees of dorsiflexion and 28 degrees of 
plantar extension.  There was tenderness over the left second 
distal metatarsal.  The diagnoses were status post fracture 
of the second metatarsal of the left foot and severe 
degenerative arthritis of the left knee leading to total knee 
replacement.  The examiner reviewed the claims folder and was 
of the opinion that based on the description of the veteran's 
pain pattern and the fact that he worked in industrial air 
conditioning and refrigeration, which involved repetitive 
climbing, it is not at least as likely as not that his left 
knee disorder was secondary to his service-connected left 
second metatarsal fracture.  As for the left foot, the 
examiner concluded that it is likely that the episodic severe 
pain that the veteran experienced is due to gout and that 
gout was not caused by his in-service fracture of the second 
metatarsal, but the injury is a vulnerable site for the gout 
episodes to begin.  

Private medical records show that in October 2004 the veteran 
had a diagnosis of hammertoe deformity, possible flexor plate 
involvement of the second digit of the left foot.  

VA medical records show that in December 2004 the veteran 
underwent total right knee replacement arthroplasty.  The 
examiner indicated that the accumulation of life trauma can 
increase the possibility of developing arthritis in both 
knees, and indeed the veteran's job in the Navy (kneeling, 
painting, removing welding beads) could have contributed to 
arthritis in his knees.  

A VA medical record dated in May 2007 shows that the veteran 
complained of burning of the second and third toes of his 
left foot.  The diagnosis was possible neuroma.  

On VA examination in July 2007, the veteran complained of 
pain and constant burning in the second interspace between 
the second toe and great toe of the left foot.  He was placed 
in inserts.  The veteran indicated the residuals of fracture 
of the second metatarsal of the left foot were progressively 
worse.

Examination of the left knee showed no objective painful 
motion, swelling, instability, weakness, abnormal weight 
bearing, malunion or nonunion of the tarsal or metatarsal 
bones and muscle atrophy.  The examiner noted that there was 
tenderness between the first and second metatarso-phalangeal 
(MTP) joints both plantar and dorsal aspects, there was 
angulation and dorsiflexion at the first MTP joint and 
stiffness of joint, there was no evidence of deformity of the 
second metatarsal with remote fracture and the left foot 
showed minimal over riding of the second on third toes.  X-
rays showed degenerative changes.  There was no evidence of 
abnormal weight bearing, and the veteran could dorsiflex from 
12 to 42 degrees, passive range of motion was 0 to 42 
degrees, there was no additional loss of motion on repetitive 
use.  Active and passive plantar flexion was -12 to 0 degrees 
and there was no additional loss of motion on repetitive use.  
The veteran had mild inflammatory arthritis and no ankylosis.  

The examiner indicated the veteran was retired due to 
accidents at work involving the knees and shoulders.  The 
examiner indicated the veteran had second metatarasal 
fracture with residual neuritis with possible neuroma between 
the first and second left foot interspace, moderate in 
severity.  Hallux valgus was noted, as were over riding of 
second on third toes.  The examiner commented that the 
effects on the veteran's chores, shopping and exercise were 
mild and sports were moderately affected.  

The examiner indicated the veteran had one incapacitating 
episode per year and the veteran stated he had to sit after 
ninety minutes of standing due to knee pain.  His only joint 
abnormality was loss of range of motion at the first MTP and 
second MTP.  There was no evidence of gout during the 
examination.  The second MTP joint could dorsiflex to 48 
degrees actively and passively without pain and no change 
with three repetitions.  Plantar flexion was 0 degrees 
actively and passively without pain and no change with three 
repetitions.  

The examiner concluded that the veteran's bilateral hallux 
valgus was most likely not due to the original left second 
metatarsal fracture as the finding was equal on the right and 
left foot.  The examiner concluded the veteran's neuritis and 
possible neuroma of the service-connected second metatarsal 
fracture was moderate in degree and the veteran had only 
minor limitation in weight bearing such as standing or 
walking due to a foot condition.  

On VA examination in October 2007, the veteran complained of 
knee pain, swelling and intermittent weakness.  He indicated 
he had difficulties with repetitive bending.  The pertinent 
information showed the veteran worked for 37 years as an air 
conditioning and heating mechanic and had to lift and carry 
upwards of 50 pound drums.  He reported that in 1973 he had a 
torn meniscus, which was surgically corrected.  The diagnosis 
was status post- operative total knee arthroplasty right and 
left knee.  

The examiner reviewed the veteran's claims folder and was of 
the opinion that based on the veteran's 37 year employment 
history in the air conditioning service industry, the 
moderately heavy work loads in and of themselves could be 
risk factors accelerating the normal aging process, causing 
degenerative osteoarthritis.  The examiner found it 
significant that both knees deteriorated around the same time 
in 2002 and 2003 and seemed to support the theory.  As for 
the statement from the veteran's doctor, implying that 
arthritis developed during the veteran's service, the VA 
examiner commented that this could not be substantiated based 
on the medical records reviewed.  The examiner concluded that 
the veteran's present left knee disability was less likely 
than not related to his active duty service.  

Claim for Increase

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's fracture of the second metatarsal of the left 
foot is rated 10 percent Diagnostic Code 5284 for other foot 
injuries.  The criterion for the next higher rating, 20 
percent, is a moderately severe foot disability.  

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 



Left Foot

After reviewing the evidence of record, although the veteran 
clearly has pain, tenderness, limited range of motion, early 
hammertoe deformity, wears foot inserts, and has overriding 
of the second on third toes, the overall function of his 
service-connected fracture of the second metatarsal of the 
left foot does not more nearly approximate or equate to a 
moderately severe disability.  VA examination in June 2004 
showed no deformities of the left foot.  VA examination in 
July 2007 showed no objective painful motion, swelling, 
instability, weakness and abnormal weight bearing.  The 
veteran's neuritis with possible neuroma was moderate in 
severity, his left foot disability mildly affected his 
chores, shopping and exercise and moderately affected his 
ability to engage in sports.  The veteran had only minor 
limitation in weight bearing such as standing or walking.  

For the above reasons, the record does not support a rating 
higher than 10 percent.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Claim of Service Connection

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Where a veteran served continuously for ninety (90) days or 
more and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Left Knee

On the basis of the service medical records, a left knee 
disability, including arthritis, was not affirmatively shown 
during service.  For this reason, the claim of service 
connection for a left knee disability under 38 U.S.C.A. 
§ 1131 and 38 C.F.R. § 3.303(a) is not established.



As the left knee disability was not noted or observed during 
service as evidenced by the service medical records and as 
there is otherwise no other evidence of the disabilities 
during service, the principle of continuity of symptomatology 
does not apply.  Savage v. Gober, 10 Vet. App. 488, 496-97 
(1997).

Also, the initial documentation of arthritis of the left 
knee, in 2000, is well beyond the one-year presumptive period 
for manifestation of arthritis as a chronic disease under 
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

On whether direct service connection for the left knee 
disability may be granted based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
in December 2004 a VA examiner indicated that the 
accumulation of life trauma could increase the possibility of 
developing arthritis and the veteran's service could have 
contributed to arthritis in both knees.  An opinion expressed 
in the term of "could", the equivalent of "may", also implies 
that it "could not" and it is too speculative to establish a 
medical nexus.  For this reason, the Board rejects the 
medical opinion as favorable evidence.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  

There is no other medical evidence of record suggesting a 
causal association or causal link between a left knee 
disability and an established injury or disease of service 
origin.  On VA examination in October 2007, the VA examiner 
concluded that an opinion indicating the veteran's left knee 
arthritis developed during service could not be substantiated 
based on the evidence of record.  Moreover, this examiner 
after reviewing the claims folder and examining the veteran 
determined that the veteran's present left knee disability 
was less likely than not related to his active duty service.  

As for the veteran's statement and testimony, relating his 
current disability to military service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claims because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the veteran's statements and testimony 
are not competent evidence on the question of medical 
causation, that is, the relationship between the current 
disability and his military service. 

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation, 
not capable of lay observation,  the preponderance of the 
evidence is against the claim of service connection, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

On the question of secondary service connection, VA examiners 
in June 2004 and October 2007 concluded that based on the 
veteran's 37 year employment history as a mechanic in the air 
conditioning and refrigeration industries, it is not at least 
as likely as not that his left knee disability is secondary 
to his service-connected left second metatarsal fracture.  
The examiner in October 2007 further emphasized that this 
theory is supported by the fact that the veteran's both knees 
deteriorated around the same time in 2002 and 2003.  This 
evidence opposes, rather than supports, the claim.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the Board finds that service connection 
for the current left knee disability as secondary to the left 
foot disability under 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.310 is not established.

For the reasons articulated, the preponderance of the 
evidence is against the claim of service connection for the 
current left knee disability on a secondary basis, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).




ORDER

A rating higher than 10 percent for fracture of the second 
metatarsal of the left foot is denied.  

Service connection for left total knee replacement, to 
include as secondary to the veteran's service-connected 
fracture of the second metatarsal left foot, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


